Citation Nr: 1129717	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the substantive appeal, Department of Veterans Affairs (VA) Form 9, received on October 1, 2007, was timely filed, and, if so, whether entitlement to ratings in excess of 10 percent for chondromalacia of the left and right knee and entitlement to service connection for a left hand disorder, to include as secondary to service-connected left humerus fracture, is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1978 to October 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 determination by the VA Regional Office (RO) in Jackson, Mississippi, which found that the October 1, 2007, VA Form 9 was not timely filed.  

In March 2010, a hearing was held before the undersigned Acting Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

The issues of entitlement to ratings in excess of 10 percent for chondromalacia of the left and right knee and entitlement to service connection for a left hand disorder, to include as secondary to service-connected left humerus fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has offered credible testimony and other evidence that the June 2007 statement of the case was sent to the Veteran at an address that was different than her address of record.

2.  The Veteran's telephone inquiry to her representative in August 2007 regarding the status of her claims is additional evidence that she had not yet received the June 2007 statement of the case as of August 2007.

3.  The Veteran's August 2007 inquiry to her representative, and the Veteran's credible testimony regarding the fact that she did not receive the June 2007 statement of the case until September 15, 2007, is sufficient to rebut the presumption of regularity.

4.  The Veteran did not receive the June 2007 statement of the case until September 15, 2007, and her October 1, 2007, substantive appeal is therefore timely filed.  


CONCLUSION OF LAW

Since the Veteran did not receive a statement of the case with respect to the May 2006 rating decision's denial of her claims for increased ratings for her service-connected knee disorders and for service connection for a left hand disorder, to include as secondary to her service-connected left humerus fracture, until September 15, 2007, her October 1, 2007, substantive appeal is timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the claim on the timeliness issue, and then further developing the increased rating and service connection claims on remand before readjudicating them on the underlying merits, there is no need to discuss at this point whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  



Whether an Appeal has been Timely Perfected

The Veteran asserts that she did not receive the June 2007 statement of the case with respect to the May 2006 rating decision's denial of her claims for increased ratings for her service-connected knee disorders and for service connection for a left hand disorder, to include as secondary to her service-connected left humerus fracture, until September 15, 2007, and that her October 1, 2007, substantive appeal should therefore be considered timely filed.  There is no dispute that the Veteran filed a timely notice of disagreement with the May 2006 rating decision in June 2006.  Thereafter, the RO issued a June 2007 statement of the case as to these claims, which contained the Veteran's correct address of record.  However, as corroborated by the Veteran's representative in testimony before the Board, in August 2007, the Veteran contacted her representative to determine the status of her claims.  Moreover, she has provided a copy of the envelope that contained the June 2007 statement of the case, on which someone else's handwritten notes indicate that the statement of the case had been sent to the same street address in another state, and the Veteran's handwriting identifies her receipt of the materials on September 15, 2007.  

In response, the RO issued a determination in April 2008, in which it advised the Veteran that since a substantive appeal had not been timely received, her appeal had been found to be untimely, and that the May 2006 rating decision was now final.  The RO's April 2008 determination is the subject of the current appeal.

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  The law requires that a substantive appeal be filed within 60 days from the date of mailing of the statement of the case, or within the remainder of the one-year period from the date of mailing of the notification of the rating decision being appealed, whichever period ends later.  An extension of the 60-day period for filing a substantive appeal or the 60-day period for responding to a supplemental statement of the case may be granted for good cause shown, but the request for an extension must be made prior to expiration of the time limit for filing the substantive appeal.  Otherwise the decision becomes final and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.303.

A substantive appeal consists of a properly completed VA Form 1-9, "Appeal to Board of Veterans' Appeals,"' or correspondence containing the necessary information.  If the statement of the case and any prior supplemental statements of the case addressed several issues, the substantive appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the statement of the case and any prior supplemental statements of the case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in a statement of the case or a supplemental statement of the case which is not specifically contested.  Proper completion and filing of a substantive appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

Although the Veteran asserts that she did not receive the June 2007 statement of the case until September 15, 2007, "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the Court's case law.  Baxter v. Principi, 17 Vet. App. 407, 410 (2004).
Whether clear evidence exists to rebut the presumption of regularity is a question of law that the Court reviews de novo.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) ("The purpose of an address is to supply information for delivery of mail to its intended destination.  Hence, an address containing errors inconsequential to delivery is still proper.").

VA's use of an incorrect address is often consequential to delivery.  Thus, the existence of clear evidence to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong ZIP code in circumstances indicating that such errors were consequential to delivery.  Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed a decision to "244 Allen St., East Montevallo, AL 35115" when the claimant's correct address was "244 Island St. East, Montevallo, AL 35115" (emphasis added)); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed its decision to "2313 Isabela, Philippines" when the claimant's correct address was "3313 Isabela, Philippines" (emphasis in original)); see also Crain, 17 Vet. App. at 188-89 (finding the existence of clear evidence to rebut the presumption of regularity when VA mailed a Statement of the Case to an incorrect ZIP code that was associated with a city located approximately 112 miles from the city corresponding to the correct ZIP code); but see Santoro, 274 F.3d at 1370 (finding use of wrong ZIP code inconsequential to delivery for purposes of 38 U.S.C. § 7266(a) when veteran addressed his Notice of Appeal using the ZIP code for the Department of Veterans Affairs instead of this Court's ZIP code).  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).

Finally, it has been held that the presumption was rebutted where the Secretary was unable to demonstrate that VA had mailed notice of a decision and the claimant's correspondence reflected that he was seeking information regarding the status of his claim after notice had allegedly been mailed to him.  See Chute v. Derwinski, 1 Vet. App. 352, 353 (1991) (per curiam order).

Here, while the statement of the case does contain the Veteran's correct address of record, the record does not otherwise reflect that the Veteran received the June 2007 statement of the case as addressed, and the Veteran sought information regarding the status of her claim from her representative in August 2007 after the statement of the case had allegedly been mailed to her in June 2007.  Chute, supra.  In addition, the Veteran has provided credible testimony with respect to the copy of the envelope that contained the June 2007 statement of the case and the handwriting on the envelope indicating that it had been initially sent to the same street address in another state and that the Veteran did not receive it until September 15, 2007.  Consequently, the Board will conclude that the presumption of regularity has been rebutted.  Since the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the Court's case law (See Baxter v. Principi, 17 Vet. App. 407, 410 (2004)), and such proper mailing cannot be established, the Board will give the appellant the benefit of the doubt, and conclude that the June 2007 statement of the case was not received until September 15, 2007, and that her October 1, 2007, substantive appeal is therefore timely filed.  

Since the Board has determined that the Veteran did not receive the June 2007 statement of the case until September 15, 2007, the October 1, 2007, substantive appeal is considered timely with respect to the rating decision of May 2006, and to this extent only, the appeal is granted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20,202, 20.302.







ORDER

The Veteran did not receive the June 2007 statement of the case until September 15, 2007, and the October 1, 2007, substantive appeal is therefore considered timely filed with respect to the May 2006 rating decision.  The appeal to this extent only is granted.


REMAND

Having determined that the October 1, 2007, substantive appeal was timely filed with respect to the May 2006 rating decision's denial of entitlement to increased ratings in excess of 10 percent for chondromalacia of the left and right knee and entitlement to service connection for a left hand disorder, the Board has further determined that additional development is warranted as to all of these claims.  

In this regard, turning first to the Veteran's increased rating claims, the record reflects that the most recent VA joints examination was in August 2007, and the results of the examination have not yet been considered in a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2010).  Moreover, the Veteran indicated in October 2007 that her knees are more disabling than currently rated and have worsened since her last VA examination.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board finds that the Veteran should be afford a new VA examination to determine the current nature and severity of her service-connected knee disorders.  

In addition, while the RO has denied the Veteran's claim for service connection for a left hand disorder on the basis that there is no evidence of a current disability of the left hand, in October 2007, the Veteran also stated that she did not have full use of her left hand, and that she was unable to use this hand for long periods of time.  The record also reflects that the Veteran has never been provided with an examination to determine the likelihood that she has any current disability of the left hand that is related to service or to service-connected disability.  Consequently, because of the Veteran's statements regarding persistent and relevant symptoms of the left hand, the Board finds that the same examiner should also examine the Veteran's left hand for the purpose of determining whether there is any current disability of the left hand that is related to service or the Veteran's service-connected left humerus fracture.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since March 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since March 2007.  

2.  Schedule the Veteran for an appropriate examination to determine the nature and severity of her chondromalacia of the left and right knee, and whether any current left hand disorder is related to service or the Veteran's service-connected left humerus fracture.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary studies, including x-rays if indicated, should be conducted.  

The examiner should identify any orthopedic findings related to the service-connected chondromalacia of the left and right knee and orthopedic/neurological findings related to the Veteran's left hand.  

The examiner should conduct range of motion testing of the left and right knees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is also requested to express a medical opinion as to the degree of occupational impairment attributable to the Veteran's service-connected left and right knee disability, as opposed to any nonservice-connected disabilities and advancing age.  In particular, describe what types of employment activities would be limited because of the service-connected disability and whether any limitation on employment is likely to be permanent.  

Finally, with respect to any disability of the left hand, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left hand had its onset during service or is related to any in-service disease or injury.  

In the event that the examiner concludes that any current left hand disability is not directly related to service, the examiner should additionally determine whether it is at least as likely as not (50 percent probability or greater) that any current left hand disorder was caused or aggravated by the Veteran's service-connected left humerus fracture.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

4.  Thereafter, the Veteran's claims should be readjudicated.  If the benefits sought on appeal are not granted, the RO/AMC should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


